UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form 10-Q x Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended December 31, 2013 Commission File No. 0-9115 MATTHEWS INTERNATIONAL CORPORATION (Exact Name of registrant as specified in its charter) PENNSYLVANIA 25-0644320 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) TWO NORTHSHORE CENTER, PITTSBURGH, PA 15212-5851 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (412) 442-8200 NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of January 31, 2014, shares of common stock outstanding were: Class A Common Stock 27,326,673 shares PART I - FINANCIAL INFORMATION MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollar amounts in thousands, except per share data) December 31, 2013 September 30, 2013 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Other current assets Total current assets Investments Property, plant and equipment: Cost $ $ Less accumulated depreciation ) ) Deferred income taxes Other assets Goodwill Other intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Long-term debt, current maturities $ $ Accounts payable Accrued compensation Accrued income taxes Customer prepayments Contingent consideration Other current liabilities Total current liabilities Long-term debt Accrued pension Postretirement benefits Deferred income taxes Other liabilities Total liabilities SHAREHOLDERS’ EQUITY Shareholders' equity-Matthews: Common stock $ $ Additional paid-in capital 45,689 Retained earnings 780,650 Accumulated other comprehensive loss ) ) Treasury stock, at cost ) ) Total shareholders’ equity-Matthews Noncontrolling interests Total shareholders’ equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended December 31, Sales $ $ Cost of sales ) ) Gross profit Selling and administrative expenses ) ) Operating profit Investment income Interest expense ) ) Other deductions, net ) ) Income before income taxes Income taxes ) ) Net income Net (income) loss attributable to noncontrolling interests 8 Net income attributable to Matthews shareholders $ $ Earnings per share attributable to Matthews shareholders: Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 3 MATTHEWS INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollar amounts in thousands, except per share data) Three Months Ended December 31, Matthews Noncontrolling Interest Total Net income (loss): $ $ $
